t c memo united_states tax_court donna m orsino petitioner and paul r orsino intervenor v commissioner of internal revenue respondent docket no filed date donna m orsino pro_se lorianne d masano for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined a dollar_figure deficiency relating to petitioner and her former spouse’s tax_year the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability pursuant to sec_6015 c or f findings_of_fact petitioner a legal secretary and high school graduate and mr orsino who has a degree in bioengineering married on date during their marriage petitioner was responsible for balancing their joint checking account and paying the monthly bills and mr orsino was responsible for filing all of their federal tax returns mr orsino worked for betz dearborne as a water treatment specialist for several years prior to and during he quit his job at betz dearborne in april or date but continued as a consultant for weeks mr orsino also performed water treatment services for national engineering repair corp national engineering in may and june of and deposited compensation received from both companies in the joint checking account petitioner was aware that mr orsino performed services for both betz dearborne and national engineering petitioner and mr orsino separated sometime in july of shortly before their separation mr orsino’s mother provided mr orsino with a dollar_figure savings bond which mr orsino unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure redeemed and used the proceeds therefrom to purchase a truck petitioner knew that mr orsino received funds from his mother but did not know that mr orsino’s mother gave him a savings bond or that he held title to the bond petitioner did not benefit from the proceeds of the savings bond shortly after their separation mr orsino told petitioner that he withdrew all of hi sec_401 retirement_funds he did not deposit any amounts withdrawn from hi sec_401 accounts into the joint checking account mr orsino had not yet reached 59-½ years of age and was not disabled on date mr orsino delivered to petitioner for her signature their joint_return relating to mr orsino placed all attachments ie forms w-2 wage and tax statement and forms 1099-misc miscellaneous income to their joint_return in a sealed envelope which he instructed her not to open the funds withdrawn from the k accounts were reported on the joint_return petitioner asked whether the correct amount of taxes relating to the k withdrawal were withheld and mr orsino assured her that they were petitioner did not open the sealed envelope containing the attachments signed the joint_return and mailed the return to respondent petitioner and mr orsino divorced on date their marital settlement agreement states in the event there are other debts or obligations that can be deemed to be joint obligations which have not been addressed that party who incurred the debt or obligation shall be responsible for payment thereof the agreement required that mr orsino pay petitioner dollar_figure monthly until she recovers the portion of the k accounts to which she was entitled respondent determined that petitioner and mr orsino were subject_to a dollar_figure penalty relating to early withdrawal of funds from mr orsino’ sec_401 accounts and failed to report dollar_figure of savings bond interest and dollar_figure of nonemployee compensation on date respondent notified mr orsino of petitioner’s claim for sec_6015 relief on date this court filed mr orsino’s notice of intervention in which he contends that petitioner was fully aware of their joint income benefited from such income freely signed their joint returns and benefited from the tax refunds they received on date the court denied a motion by petitioner to dismiss mr orsino’s notice of intervention petitioner resided in sarasota florida when her petition was filed opinion respondent contends that petitioner is not entitled to sec_6015 relief because she had actual knowledge of each item that gave rise to the deficiency ie compensation k withdrawal and savings bond interest and it would not be inequitable to hold her liable for the tax in limited situations taxpayers filing joint federal_income_tax returns may be relieved of joint liability pursuant to sec_6015 petitioner is not entitled to relief under sec_6015 if she had reason to know of the items of income sec_6015 similarly petitioner is not entitled to relief under sec_6015 if she had actual knowledge of the item giving rise to the omitted income sec_6015 115_tc_183 affd 282_f3d_326 5th cir we agree with respondent that petitioner had actual knowledge of mr orsino’s compensation relating to betz dearborne and national engineering and hi sec_401 withdrawal accordingly with respect to mr orsino’s compensation and k withdrawal petitioner is not entitled to relief pursuant to sec_6015 or c petitioner however did not have clear awareness of the interest_income relating to the savings bond cf cheshire v commissioner supra pincite holding that knowledge of her husband’s pension withdrawal disqualified the taxpayer from sec_6015 relief even though the taxpayer did not know the tax consequences of the transaction petitioner was led to believe that mr orsino received a cash gift from his mother she did not know mr orsino received from his mother a bond to which he held title petitioner had no awareness of the bond’s existence and thus could not have actual knowledge of interest from the bond petitioner’s contention that she did not have clear awareness of the item_of_income relies not on ignorance of the law but on ignorance of a material fact see id accordingly pursuant to sec_6015 petitioner is relieved of liability for the tax_deficiency attributable to interest from the savings bond pursuant to sec_6015 respondent is granted discretion to award relief from joint_and_several_liability if the facts and circumstances indicate that it would be inequitable to hold the spouse seeking relief liable for the deficiency we conclude that it would not be inequitable to hold petitioner liable for the deficiency attributable to mr orsino’s compensation and k withdrawal petitioner knew of the omitted income and k withdrawal did not establish economic hardship and benefited significantly from the omitted compensation ie funds were deposited into a joint account and k withdrawal ie petitioner is currently receiving dollar_figure monthly payments as her share of the k withdrawal see revproc_2000_15 2000_1_cb_447 in addition both mr orsino and petitioner incurred the tax debt therefore the marital settlement agreement does not shift all of the liability to mr orsino accordingly respondent’s denial of relief pursuant to sec_6015 was not an abuse_of_discretion see 114_tc_276 contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
